          Case 1:17-cv-04593-VSB Document 77 Filed 01/15/20 Page 1 of 1




                                                               January 15, 2020
Via ECF                                                                    1/27/2020
Honorable Vernon S. Broderick
United States District Court                            The status conference is hereby adjourned to February 20, 2020
                                                        at 11:00 a.m.
Southern District of New York
40 Foley Square, Room 415
New York, New York 10007

       Re:     Best Brands Consumer Products Inc. v. Versace 1969
               Abbigliamento Sportivo S.R. L., Case No. 1:17-cv-04593 (VSB)

Dear Judge Broderick:

       We represent Plaintiff Best Brands Consumer Products, Inc. (“Best Brands”) in this
matter. We are writing to request that the status conference currently scheduled for January 24,
2020 at 10:30 a.m. be rescheduled to later that day. Alternatively, Plaintiff requests that the
conference be adjourned to a later date pending action on Plaintiff’s request for an Order to
Show Cause on a Default Judgment against Defendant Papadas.

        The reason for this request is that lead counsel for Plaintiff is an Adjunct Professor at the
Benjamin N. Cardozo School of Law, and has a teaching commitment the morning of January
24th until noon (which is the beginning of a new semester). Counsel is available, however, later
that day from 12:30pm until approximately 2:30pm.

       Clarification is also requested whether the conference is in-person or telephonic. (Past
conferences have been conducted telephonically, but it is unclear from the docket whether the
present conference is meant to be telephonic or in-person).

        This is Plaintiffs’ first request for an adjournment of this conference. The conference
was previously scheduled for December 19, 2019 and was adjourned sua sponte by the Court to
the current January 24, 2020 date.

        Defendants Papadas and Versace 19.69 consent to this request. Defendant Valero has
neither consented nor opposed, but merely repeated that it does not have counsel.

        We thank the Court for its consideration of this matter.

                                                               Respectfully submitted,

                                                               /s/ Morris E. Cohen

                                                               Morris E. Cohen

cc:    Susan Valero, Valero Enterprises, (via email)
       Theofanis Papadas and Versace 19.69 (via email)
